DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12, in the reply filed on 3/23/2022 is acknowledged.
Claims 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/23/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “the binder (A)” in line 8.  This limitation renders the claim indefinite because it is unclear whether binder (A) in the primer layer and binder (A) in the electrode active material layer are of the same material (i.e., binder in both layers are formed of a same binder material), whether binder (A) is present in both layers, or both.  Further, this limitation is rendered indefinite by another limitation “a crosslinked structure is not formed between the binder (A) and the inorganic solid electrolyte (B)” recited in the claim because it implies binder (A) is present in both layers.
Claim 1 recites the limitation “the binder (A)” in line 10.  This limitation renders the claim indefinite because it is unclear whether the limitation claims antecedent basis to binder (A) in the primer layer, binder (A) in the electrode active material layer, or both.
Claims 2-8 recite the limitation “the binder (A)”.  This limitation renders the claim indefinite because it is unclear whether the limitation claims antecedent basis to binder (A) in the primer layer, binder (A) in the electrode active material layer, or both.
Claim 2 recites the limitation “an electrode active material ET”, “an electrode active material layer ES” and “where in a case…”.  These limitations render the claim indefinite because the limitation “where in a case…” implies a hypothetical situation which is not required in the claim.  Accordingly, the structure required in the claim is unclear.
Claim 2 recites the limitation “a ratio Bet mass%...and a ratio Bes mass% satisfy Bet/Bes > 1”.  This limitation renders the claim indefinite because it is unclear how to calculate a ratio of a mass% which appears to involve a ratio of a percentage.
Claim 3 recites the limitation “an electrode active material ETO” and “where in a case…”.  These limitations render the claim indefinite because the limitation “where in a case…” implies a hypothetical situation which is not required in the claim.  Accordingly, the structure required in the claim is unclear.
Claim 4 recites the limitation "the current collector side".  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “where in a case…”.  This limitation renders the claim indefinite because the limitation “where in a case…” implies a hypothetical situation which is not required in the claim.  Accordingly, the structure required in the claim is unclear.
	Further claims, 2-12 are rendered indefinite due to their dependency on any of the indefinite claims as set forth above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-10, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoshiba et al. (US 2013/0157143 A1) in view of Mimura et al. (US 2016/0365604 A1).
Regarding claim 1, Hoshiba discloses an electrode sheet for an all-solid state secondary battery (Title, Abstract), the electrode sheet comprising a current collector, a primer layer, and an electrode active material layer in this order (positive electrode current collecting member 2, bonding layer 3, positive electrode layer 4 [0040], Fig. 1), 
wherein the primer layer includes a binder (A) (bonding layer 3 including a first binder and a second binder [0042]-[0045]), 
the electrode active material layer includes an inorganic solid electrolyte (B) having ion conductivity of a metal belonging to Group 1 or Group 2 in the periodic table, an active material (C) (positive electrode layer 4 includes a sulfide-based solid electrolyte, positive electrode active material [0046]), and further includes the binder (A) on at least an adhesive interface side with the primer layer (positive electrode 4 includes the first binder, wherein the first binder in the bonding layer 3 and the first binder in the positive electrode layer 4 interdiffuse with each other across the interface [0043]), and 
a crosslinked structure is not formed between the binder (A) and the inorganic solid electrolyte (B) (bonding layer 3 includes first binder [0042]-[0044] and, thus, first binder would not form a crosslinked structure with inorganic solid electrolyte (B) in the positive electrode layer).
Although Hoshiba further discloses a second binder ([0045]), the reference does not expressly disclose binder particles (D) having an average particle size of 1 nm to 10 µm.
Mimura discloses a solid electrolyte composition for anodes and/or cathodes ([0046]) further comprising binder particles having improved dispersibility in a solvent which suppresses an increase in interface resistance and improves adhering property with the inorganic solid electrolyte ([0110]).  Further, average particle diameter of the binder particles is 1,000 nm or less ([0177]).
Hoshiba and Mimura are analogous art because they are concerned with the same field of endeavor, namely solid electrolyte composition for cathodes.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the positive electrode layer of Hoshiba to incorporate binder particles having average particle diameter of 1,000 nm or less because Mimura specifically teaches improved performance as a result of the binder particles providing good adhesion to solid electrolyte while suppressing interfacial resistance between solid electrolyte.  Further regarding the claimed average particle size range, the combination teaches an overlapping range.  Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Regarding claim 5, modified Hoshiba discloses all of the claim limitations as set forth above.  Further regarding claim 5 reciting “a LogP value of a dispersion medium that disperses the binder particles (D) and a LogP value of a solvent that dissolves the binder (A) are 0.5 or higher”, claim limitations of product claims are granted patentable weight based on their final structure and by the method of which it was made or any intermediate products thereof.
Regarding claim 6, modified Hoshiba discloses all of the claim limitations as set forth above.  Mimura further discloses the binder particles (D) are polyamide particles, polyimide particles, polyurea particles, fluorine-containing resin particles, hydrocarbon resin particles, urethane resin particles, or acrylic resin particles (hydrocarbon [0124]).
Regarding claim 7, modified Hoshiba discloses all of the claim limitations as set forth above.  Modified Hoshiba further discloses a compound forming the binder (A) is different from a compound forming the binder particles (D) (Hoshiba: first binder [0043], Mimura: binder particle [0110]).
Regarding claim 8, modified Hoshiba discloses all of the claim limitations as set forth above.  Hoshiba further discloses the binder (A) is a hydrocarbon resin ([0043]).
Regarding claim 9, modified Hoshiba discloses all of the claim limitations as set forth above.  Mimura further discloses the binder particles (D) have at least one in the following group of functional groups, <Group of Functional Groups> an acidic functional group, a basic functional group, a hydroxy group, a cyano group, an alkoxysilyl group, an aryl group, a heteroaryl group, and a hydrocarbon ring group in which three or more rings are fused ([0016]).
Regarding claim 10, modified Hoshiba discloses all of the claim limitations as set forth above.  Hoshiba further discloses the inorganic solid electrolyte (B) is a sulfide-based inorganic solid electrolyte (sulfide-based solid electrolyte [0043]).
Regarding claim 12, modified Hoshiba discloses all of the claim limitations as set forth above.  Hoshiba further discloses an all-solid state secondary battery comprising: the electrode sheet for an all-solid state secondary battery according to claim 1 (solid-state battery, Title, Abstract; see rejection of claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshiba et al. (US 2013/0157143 A1) in view of Mimura et al. (US 2016/0365604 A1), as applied to claims 1, 5-10, 12 above, and further in view of Hasegawa et al. (US 2018/0226681 A1).
Regarding claim 4, modified Hoshiba discloses all of the claim limitations as set forth above.  However, modified Hoshiba does not further disclose a content of the binder (A) decreases from the current collector side of the electrode active material layer toward a side of the electrode active material layer opposite to the current collector.
	Hasegawa discloses binder having a concentration gradient in the thickness direction of the positive-electrode material mixture layer 21 to obtain excellent lithium ion conductivity during charging or discharging and to obtain high adhesion strength between positive-electrode current collector 6 and positive-electrode material mixture layer 21 ([0043], Fig. 4, 9).
	Modified Hoshiba and Hasegawa are analogous art because they are concerned with the same field of endeavor, namely positive electrodes.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the positive electrode binder in Hoshiba to have a concentration gradient in the thickness direction because Hasegawa teaches improved electrode performance as a result.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/945,941 in view of Mimura et al. (US 2016/0365604 A1). 
The subject matter of claim 1-12 of the instant application is disclosed in claims 1-10 of copending Application No. 16/945,941.  However, claims 1-10 of copending Application No. 16/945,941 do not disclose binder particles (D) having an average particle size of 1 nm to 10 µm.
Mimura discloses a solid electrolyte composition for anodes and/or cathodes ([0046]) further comprising binder particles having improved dispersibility in a solvent which suppresses an increase in interface resistance and improves adhering property with the inorganic solid electrolyte ([0110]).  Further, average particle diameter of the binder particles is 1,000 nm or less ([0177]).
Claims 1-10 of copending Application No. 16/945,941 and Mimura are analogous art because they are concerned with the same field of endeavor, namely solid electrolyte composition for cathodes.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the positive electrode layer of claims 1-10 of copending Application No. 16/945,941 to incorporate binder particles having average particle diameter of 1,000 nm or less because Mimura specifically teaches improved performance as a result of the binder particles providing good adhesion to solid electrolyte while suppressing interfacial resistance between solid electrolyte.  Further regarding the claimed average particle size range, the combination teaches an overlapping range.  Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        5/20/2022